Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                      Nos. 3D20-0916 & 3D20-1544
                      Lower Tribunal No. 17-28946
                           ________________


                     Alejandro Ignacio Miranda,
                                  Appellant,

                                     vs.

                      Jeannette Casal Miranda,
                                  Appellee.


     Appeals from the Circuit Court for Miami-Dade County, Maria Espinosa
Dennis, Judge.

     Crabtree & Auslander, and John G. Crabtree, and Charles M.
Auslander, and Brian C. Tackenberg, for appellant.

      Law Offices of Michelle Walsh, P.A., and Michelle R. Walsh, for
appellee.


Before LOGUE, MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.